Citation Nr: 0308089
Decision Date: 04/29/03	Archive Date: 07/22/03

DOCKET NO. 02-18 027           DATE APR 29 2003

THE ISSUE

Entitlement to payment of attorney fees from past due benefits.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran had essentially continuous service from October 1963 to
December 1971.

By letter dated in June 2002, the Regional Office (RO) advised the
veteran's attorney, the appellant in this case, that he was not
eligible for attorney fees based on the August 2001 rating action.
This appeal to the Board of Veterans' Appeals (Board) ensued. 

The Board observes that a statement of the case dated in December
was issued addressing the matter of entitlement to attorney fees
based on a February 2002 rating decision. However, since a
substantive appeal has not been received with respect to this
matter, this decision is limited to the issue noted on the
preceding page.

FINDINGS OF FACT

1. A total rating based on individual unemployability due to
service-connected disability was denied by the Board in February
1980.

2. The veteran did not appeal this determination and did not hire
his attorney within one year of the February 1980 decision.

3. The veteran entered into an agreement with his attorney on
several occasions, none earlier than 1995.

4. By rating decision dated in August 2001, the RO granted service
connection for PTSD and assigned a 50 percent evaluation, and
granted a total rating based on individual unemployability due to
service-connected disability.

5. The Board has not entered a final decision with respect to the
claim for service connection for PTSD or entitlement to a total
rating based on individual unemployability due to service-connected
disability.

- 2 - 

CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to an
attorney fee agreement by the VA from past-due benefits for the
grant service connection for PTSD or for a total rating based on
individual unemployability due to service-connected disability have
not been met. 38 U.S.C.A. 5904 (West 1991 & Supp. 2002); 38 C.F.R.
20.609 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria and requirements for payment of attorney fees by the
VA from past-due benefits are contained in 38 U.S.C.A. 5904 and 38
C.F.R. 20.609. In order to be able to charge a fee there must be:
(1) A final decision promulgated by the Board, (2) a notice of
disagreement pertaining to that decision dated on or after November
18, 1988, and (3) the retention of counsel not later than one year
after the date of the Board's decision. The statute specifically
provides that, "A fee may not be charged, allowed, or paid for
services of agents and attorneys with respect to services provided
before the date on which the Board first makes a final decision in
the case. Such a fee may be charged, allowed, or paid in the case
of services provided after such date only if an agent or attorney
is retained with respect to such case before the end of the one-
year period beginning on that date." 38 U.S.C.A. 5904(c)(1).

The issue in this case is whether the veteran's attorney is
entitled to attorney fees. By rating action dated in August 2001,
the RO, in pertinent part, granted service connection for post-
traumatic stress disorder, and entitlement to a total rating based
on individual unemployability due to service-connected disability.
This is the action upon which the veteran's attorney seeks to
obtain past-due benefits.

- 3 - 

The Board acknowledges that by decision dated in February 1980, it
denied a previous claim for a total rating based on individual
unemployability due to service-connected disability. This deter-
mination was not appealed, and the veteran did not retain the
services of his attorney within one year of it. It is also noted
that there are several fee agreements of record, but none dated
earlier than 1995. The fact remains that the Board did not enter a
final decision on either matter for which the attorney is seeking
past-due benefits. In this case, the veteran's recent claim for a
total rating based on individual unemployability due to service-
connected disability may be considered a new claim, not a claim to
reopen, as the attorney apparently argues. Based on this evidence,
the Board concludes that the requirements for payment of attorney
fees from past-due benefits for the award service connection for
PTSD and a total rating based on individual unemployability due to
service-connected disability by the RO in the August 2001 rating
action, have not been met. Simply stated, there was no final Board
decision on either matter which resulted in an award of
compensation benefits to the veteran.

ORDER

Payment of attorney fees from past-due benefits is denied.

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

- 4 -

IMPORTANT NOTICE: We have attached a VA Form 4597a that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

In the section entitled "Appeal to the United States Court of
Appeals for Veterans Claims," you are no longer required to file a
copy of your Notice of Appeal with VA's General Counsel. In the
section entitled "Representation before VA," filing a "Notice of
Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

5 -

